PER CURIAM: Martin Hillerio-Miranda pled guilty to one count of unlawful entry into the United States after having been previously removed in violation of 8 U.S.C. § 1326(a) and (b)(1). The district court sentenced Mr. Hillerio-Miranda to 18 months’ imprisonment—the lowest possible sentence in the advisory Sentencing Guidelines range—and a supervised release term of three years. Mr. Hillerio-Miranda argues on appeal that his custodial sentence is substantively unreasonable. Mr, Hillerio-Miranda did not move to expedite his appeal, and Bureau of Prisons records show that he was released from prison on November 3, 2017. Because Mr. Hillerio-Miranda only contests his custodial sentence, we conclude that his appeal is moot because we cannot grant any effective relief. See United States v. Farmer, 923 F.2d 1557, 1568 (11th Cir. 1991). APPEAL DISMISSED AS MOOT.